



Exhibit 10.1


FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This First Amendment to Third Amended and Restated Credit Agreement (this
“Amendment”) is made as of May 6, 2019, by and among CERNER CORPORATION, a
Delaware corporation (the “Borrower”); U.S. BANK NATIONAL ASSOCIATION, a
national banking association, COMMERCE BANK, a Missouri banking corporation, and
BANK OF AMERICA, N.A., a national banking association, (each a “Bank” and,
collectively, the “Banks”); BANK OF AMERICA, N.A., a national banking
association, as Joint Lead Arranger, Joint Bookrunner, an Issuing Bank and
Documentation Agent (in such capacity, the “Documentation Agent”); and U.S. BANK
NATIONAL ASSOCIATION, as agent for the Banks hereunder (in such capacity, the
“Administrative Agent” or “Agent”), Joint Lead Arranger, an Issuing Bank, and
Joint Bookrunner. Capitalized terms used and not defined in this Amendment have
the meanings given to them in the Credit Agreement referred to below.
Preliminary Statements
(a)The Banks and the Borrower are parties to the Third Amended and Restated
Credit Agreement dated as of October 30, 2015, (as the same may be amended,
renewed, restated, replaced, consolidated or otherwise modified from time to
time, the “Credit Agreement”).


(b)The Borrower has requested an increase in the principal amount of the
Commitments extended under the Credit Agreement as well as certain modifications
to the terms of the Credit Agreement as set forth in this Amendment.


(c)The Banks are willing to agree to the requested modifications, subject,
however, to the terms, conditions and agreements set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Modification to Section 1.1 - Defined Terms. The following modifications are
hereby made to Section 1.1 of the Credit Agreement:


(a)The definition of “Applicable Margin” is hereby deleted and is replaced in
its entirety with the following:


“Applicable Margin” shall mean, at any date, (1) in the case of Base Rate Loans,
0.00%, (2) in the case of LIBOR Loans, 1.60%, (3) in the case of Letter of
Credit Fees, 1.00%, and (4) in the case of the Unused Line Fee, 0.150%;
provided, however, that, if the Applicable Margin Calculation Certificate
delivered by the Borrower to the Administrative Agent for the most recently
preceding fiscal quarter demonstrates that the Net Leverage Ratio for such
preceding fiscal quarter was within any of the ranges set forth below, then the
Applicable Margin from and after the first day of the first full month after the
date the Administrative Agent receives the Applicable Margin Calculation
Certificate shall be reduced to (if such is the case) and shall equal, for such
type of Loan, the Letter of Credit Fees or the Unused Line Fee, as the case may
be, the amount set forth below opposite the Net Leverage Ratio for such
preceding fiscal quarter.







--------------------------------------------------------------------------------




Level
Net Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for LIBOR Loans
Applicable Margin for Letter of
Credit Fees
Applicable Margin for Unused
Line Fee
I.
greater than 2.5 to 1.0
0.00%
1.60%
1.00%
0.150%
II.
greater than 2.0 to 1.0 but less than or equal to 2.5 to 1.0
0.00%
1.40%
0.875%
0.125%
III.
greater than 1.5 to 1.0 but less than or equal to 2.0 to 1.0
0.00%
1.20%
0.750%
0.100%
IV.
greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0
0.00%
1.00%
0.625%
0.080%
V.
less than or equal to 1.0 to 1.0
0.00%
0.80%
0.500%
0.060%



provided, further, that (a) from May 6, 2019 through August 31, 2019, the
Applicable Margin for Base Rate Loans, LIBOR Loans, the Letter of Credit Fees
and the Unused Line Fee shall be that set forth in Level V (in accordance with
the Borrower’s Applicable Margin Calculation Certificate for the fiscal quarter
ending March 30, 2019), and (b) if the Borrower fails to timely deliver an
Applicable Margin Calculation Certificate to the Administrative Agent, or the
Administrative Agent reasonably disputes the calculations set forth therein or
the accuracy of the related financial statements, then the Applicable Margin
from and after the first day of the first full month after the latest date the
Administrative Agent could have received the Applicable Margin Calculation
Certificate in compliance with Section 6.1(h) hereof shall be the Applicable
Margin set forth in Level I above.
(b)Subpart (e) of the definition of “Defaulting Bank” is deleted and is hereby
replaced with the following:


(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iii) become the subject of a Bail-In Action;
provided, that a Bank shall not become a Defaulting Bank solely as the result of
(x) the acquisition or maintenance of an ownership interest in such Bank or a
Person controlling such Bank or (y) the exercise of control over a Bank or a
Person controlling such Bank, in each case, by a governmental authority or an
instrumentality thereof.


(c)The definition of “FATCA” is hereby deleted and is replaced in its entirety
with the following:


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.





--------------------------------------------------------------------------------




(d)The definition of “Federal Funds Rate” is hereby deleted and is replaced in
its entirety with the following:


“Federal Funds Rate” means, for any day, the greater of (a) zero percent (0.0%)
and (b) the rate per annum calculated by the Federal Reserve Bank of New York
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
time) on such day on such transactions received by the Administrative Agent from
three (3) Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion
(e)The definition of “Indebtedness” is hereby deleted and is replaced in its
entirety with the following:


“Indebtedness“ shall mean, as to any Person, on a consolidated basis with such
Person’s Subsidiaries, without duplication: (1) all obligations of such Person
for borrowed money or evidenced by bonds, debentures, notes or similar
instruments, (2) all obligations of such Person for the deferred purchase price
of property or services, except trade accounts payable and accrued liabilities
arising in the ordinary course of business, (3) all finance leases of such
Person, determined in accordance with GAAP, (4) all Indebtedness of others
secured by a Lien on any properties, assets or revenues of such Person to the
extent of the value of the property subject to such Lien, (5) all Indebtedness
of others Guaranteed by such Person and (6) all obligations of such Person,
contingent or otherwise, in respect of any letters of credit or bankers’
acceptances.
(f)The definition of “Leverage Ratio” is hereby deleted and is replaced in its
entirety with the following:


“Net Leverage Ratio” shall mean, at any date, the ratio of (1) Consolidated
Total Funded Debt on such date less cash and cash equivalents, to (2) the sum of
Consolidated EBITDA for the four fiscal quarters of the Borrower then most
recently ended.
(g)The definition of “LIBOR” is hereby deleted and is replaced in its entirety
with the following:


“LIBOR” means, with respect to an advance for the relevant Interest Period, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
the applicable Reuters Screen (or on any successor or substitute page on such
screen) as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
the applicable Reuters Screen (or any successor or substitute page) is not
available to the Administrative Agent for any reason, applicable LIBOR for the
relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) as reported by
any other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
(h)The definition of “Revolving Credit Termination Date” is hereby deleted and
is replaced in its entirety with the following:







--------------------------------------------------------------------------------




“Revolving Credit Termination Date” shall mean May 5, 2024; provided, however,
that if such date would otherwise fall on a date which is not a Business Day,
the Revolving Credit Termination Date shall be the next preceding Business Day.
(i)The definition of Significant Subsidiary is hereby deleted and is replaced in
its entirety with the following:


“Significant Subsidiary” shall mean Cerner Properties, Inc., Cerner Health
Connections, Inc., Cerner Healthcare Solutions, Inc., Cerner Innovation, Inc.,
Cerner Property Development, Inc., Cerner Health Services, Inc., Cerner
Government Services, Inc. and Cerner International, Inc. Banks acknowledge that
any Significant Subsidiary may be merged into Borrower and such merger will not
require consent or otherwise violate the terms of this Agreement.
(j)The following defined terms are hereby added to Section 1.1:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.Replacement of Terms.
 
(a)All references to “Leverage Ratio” contained in the Credit Agreement and any
of the Credit Documents are hereby deleted and replaced with “Net Leverage
Ratio”.





--------------------------------------------------------------------------------




(b)All references to Affiliate in Section 6.2 and 6.4 of the Credit Agreement
are deleted and replaced with Subsidiary.


3.References to Capital Leases. As used in the Credit Agreement, references to
“Capital Lease Obligations” and “capital leases” shall be deemed to be
references to finance leases determined in accordance with GAAP.


4.New Section 1.4. The following Section 1.4 is hereby added to the Credit
Agreement:


1.4    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.
5.Revolving Credit Loans. The second paragraph of Section 2.1(a) is deleted and
replaced with the following:


Notwithstanding anything herein to the contrary, on or after the Closing Date,
the Borrower may increase the total amount of this credit facility, as such
amount is provided in the immediately preceding paragraph, in an aggregate
principal amount of up to $300,000,000 (for a total credit facility in an
aggregate principal amount of up to $1,000,000,000) subject to the arrangement
of additional commitments with financial institutions acceptable to the Borrower
and the Administrative Agent; provided that in each case (1) no Bank will be
required to increase its Revolving Credit Loan Commitment, (2) the
Administrative Agent shall have no responsibility to arrange any such additional
commitments unless the Administrative Agent shall consent to such undertaking in
a prior writing; and in any event, the Administrative Agent’s responsibility to
arrange any additional commitments shall be subject to such conditions,
including, but not limited to, fee arrangements, as the Administrative Agent may
provide in connection therewith, (3) there is no continuing Default or Event of
Default, and (4) the conditions to making a borrowing, as provided in Section
4.1 below, are satisfied.
6.Amendment to Section 2.2 (Letters of Credit).


(a)Subpart (a) of Section 2.2 of the Credit Agreement is deleted and is replaced
with the following:


(a)    Each Issuing Bank agrees, subject to the terms and conditions of this
Agreement, to issue one or more letters of credit (each, a “Letter of Credit”)
for the account of the Borrower on any Business Day from the Closing Date to but
excluding the Revolving Credit Termination Date as so requested by the Borrower;
provided, however, that the Issuing Bank shall not be obligated to issue any
Letter of Credit if (1) the LC Exposure of all Banks exceeds, or would exceed
with the issuance of such Letter of Credit, $100,000,000, (2) the aggregate LC
Exposure of all Banks at such time plus the aggregate principal balance of all
Revolving Credit Loans then outstanding exceeds or would exceed if such Letter
of Credit were issued, the total Commitments of all Banks at such time, (3) any
Default or Event of Default then exists or would result therefrom, (4) the
expiry date of such Letter of Credit occurs, or under any circumstances may
occur, on or after the date which is three (3) years following the Revolving
Credit Termination Date, (5) the Borrower fails to sign such Reimbursement
Agreements and other documents as the Issuing Bank may reasonably request in
connection with the issuance of such Letter of Credit, or (6) the form or
contents of such requested Letter of Credit are not reasonably acceptable to the
Issuing Bank.





--------------------------------------------------------------------------------




(b)Subpart (l) of Section 2.2 of the Credit Agreement is deleted and is replaced
with the following:


(l) To the extent the expiry date of a Letter of Credit may occur on a date
which is after the Revolving Credit Termination Date but prior to the date which
is three (3) years following the Revolving Credit Termination Date, the Borrower
will, on or before the Revolving Credit Termination Date, collateralize the
related exposure of such Letter of Credit by providing cash collateral in an
amount equal to 105% of such related exposure.
7.Addition to Section 2.3 (Borrowings). The following is added as new subsection
2.3(c) to the Credit Agreement:


(c)    The Borrower hereby authorizes the Administrative Agent and each Bank to
make fundings under the Loans upon receipt of an oral or a written request
therefor from an Authorized Officer. The Administrative Agent and each Bank
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any such oral or written request believed by it to be genuine and to have
been signed, sent or made by an authorized Person. Upon request by the
Administrative Agent or any Bank, the Borrower agrees to deliver promptly to the
Administrative Agent and each Bank a written confirmation of each oral request.
If the written confirmation of any oral request differs in any material respect
from the action taken by the Administrative Agent or any Bank, the records of
the Administrative Agent and/or the Bank will control, absent manifest error.
8.Amendment to Section 2.15 (Minimum Amounts). Section 2.15 of the Credit
Agreement is deleted and is replaced in its entirety with the following:


2.15    Minimum Amounts. Each borrowing of or Conversion into Base Rate Loans
shall be in an amount of at least $100,000 and a whole multiple of $25,000, and
each borrowing of, Conversion into or Continuation of LIBOR Loans shall be in a
minimum amount of $1,000,000 and a whole multiple of $500,000 (borrowings,
Conversions or Continuations of or into Loans of different types or, in the case
of LIBOR Loans, having different Interest Periods at the same time hereunder to
be deemed separate borrowings or Conversions for purposes of the foregoing, one
for each type or Interest Period). Anything in this Agreement to the contrary
notwithstanding, the aggregate principal amount of LIBOR Loans having the same
Interest Period shall be at least equal to $1,000,000 and, if any LIBOR Loans
would otherwise be in a lesser principal amount for any period, such Loans shall
be Base Rate Loans during such period.
9.Addition to Section 2.18(a) (Set off Rights). The following is added to the
end of Section 2.18(a) of the Credit Agreement:


Notwithstanding anything herein to the contrary, no Bank shall exercise its
right of set off without the prior consent of the Administrative Agent.
10.Addition to Section 2.20 (Taxes). The following is added as new subsection
2.20(j) to the Credit Agreement:


(j)    For purposes of determining withholding Taxes imposed under FATCA, from
and after May 6, 2019, the Borrower and the Administrative Agent shall treat
(and the Banks hereby authorize the Administrative Agent to treat) the Loans and
the Letters of Credit as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
11.Modification to Section 3.4 (Limitations on Types of Loans; Adequacy of
Interest Rate). Section 3.4 of the Credit Agreement is deleted and is replaced
with the following:





--------------------------------------------------------------------------------




3.4. Availability of Types of Advances; Adequacy of Interest Rate.


(a)If the Administrative Agent or the Majority Banks determine


(i)    that deposits of a type and maturity appropriate to match fund advances
based on LIBOR are not available to such Banks in the relevant market, or


(ii)    that the interest rate applicable to advances based on LIBOR is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining advances based on LIBOR,


then the Administrative Agent shall suspend the availability of advances based
on LIBOR and require any affected LIBOR Loans to be repaid or converted to Base
Rate Loans, subject to the payment of any funding indemnification amounts
required by Section 3.7.
(b)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.4(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.4(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Daily LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in this Agreement, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Banks, a
written notice from the Majority Banks stating that such Majority Banks object
to such amendment. Until an alternate rate of interest shall be determined in
accordance with this Section 3.4(b), (x) any request pursuant to this Agreement
that requests the conversion of any Loan to, or continuation of any Loan as, a
LIBOR Loan shall be ineffective and any such Loan shall be continued as or
converted to, as the case may be, a Loan with an interest rate equal to the
Prime Rate minus 2%, and (y) if any request pursuant to this Agreement requests
a LIBOR Loan, such Loan shall be made as a Loan with an interest rate equal to
the Prime Rate minus 2%. If the alternate rate of interest determined pursuant
to this Section 3.3(b) shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.


12.Modification of Sections 3.5 and 3.6. The term “Base Rate Loans” where it
appears in Section 3.5 and Section 3.6 of the Credit Agreement is hereby
replaced with the phrase “Loans with an interest rate equal to the Prime Rate
minus 2%.”


13.Addition to Section 3.8 (Defaulting Banks). The following sentence is added
to the end of Subsection 3.8(c) of the Credit Agreement:


Subject to Section 3.11, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Bank arising
from that Bank having become a Defaulting Bank, including any claim of a
non-Defaulting Bank as a result of such non-Defaulting Bank’s increased exposure
following such reallocation.





--------------------------------------------------------------------------------




14.Modification of Section 3.9. The first sentence of Section 3.9(a) of the
Credit Agreement is hereby amended by inserting the phrase “or if any Bank does
not approve an amendment proposed in accordance with Section 3.4(b) of this
Agreement” after the phrase “or if any Bank is a Defaulting Bank.”


15.New Section 3.11. The following Section 3.11 is hereby added to the Credit
Agreement:


3.11    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


16.New Section 3.12. The following Section 3.12 is hereby added to the Credit
Agreement:


3.12    Certain ERISA Matters.


(a)Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that at least one of the following is and
will be true:


(i) such Bank is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Plans with respect to such Bank’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more prohibited transaction
exemptions issued by the Department of Labor (each, a “PTE”), such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain





--------------------------------------------------------------------------------




transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Bank,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.


(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Bank involved in such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).


17.Modification of Section 5.18 (Use of Proceeds). The first sentence of Section
5.18 of the Credit Agreement is deleted and is hereby replaced with the
following:


The proceeds of the Loans will be used by the Borrower for working capital and
for general corporate purposes, including but not limited to Acquisitions that
are permitted by the terms of this Agreement and share repurchases.
18.New Section 5.20. The following Section 5.20 is hereby added to the Credit
Agreement:


5.20    EEA Financial Institution. Borrower is not an EEA Financial Institution.
19.Addition to Section 6.1 (Information). The following is added as new
subsection 6.1(j) to the Credit Agreement:
(j) on or promptly after any time at which the Borrower or any Subsidiary
becomes subject to the Beneficial Ownership Regulation (based on the Beneficial
Ownership Regulation as in effect as of May 6, 2019), a completed Beneficial
Ownership Certification in form and substance acceptable to the Administrative
Agent and thereafter, any change in the information provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification.
20.Modification of Section 6.6 (Total Funded Debt to EBITDA). Section 6.6 of the
Credit Agreement is hereby deleted and is replaced in its entirety with the
following:







--------------------------------------------------------------------------------




6.6 Total Funded Net Debt to EBITDA. The Borrower shall maintain, as of the last
day of each fiscal quarter, a ratio of (a) the sum of Consolidated Total Funded
Debt, as of such date, less cash and cash equivalents, to (b) the sum of
Consolidated EBITDA for the four fiscal quarters then ending, of less than 3.0
to 1.
21.New Section 9.20. The following Section 9.20 is hereby added to the Credit
Agreement:


9.20    Electronic Records
The Borrower hereby acknowledges the receipt of a copy of this Agreement and all
other Credit Documents. The Administrative Agent and each Bank may, on behalf of
the Borrower, create a microfilm, optical disk or other electronic image of this
Agreement and any or all of the Credit Documents. The Administrative Agent and
each Bank may store the electronic image of this Agreement and Credit Documents
in its electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Bank’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals. The Administrative Agent and each
Bank are authorized, when appropriate, to convert any note into a “transferable
record” under the Uniform Electronic Transactions Act.
22.Reference to $100,000,000 Facility. The reference to “$100,000,000” on the
cover page of the Credit Agreement is hereby deleted.


23.New Exhibit A (Bank and Commitment Amounts). Exhibit A attached to the Credit
Agreement is hereby deleted and is replaced with Exhibit A attached to this
Amendment.


24.New Compliance Certificate Form (Exhibit F). Exhibit F attached to the Credit
Agreement is hereby deleted and is replaced with Exhibit F attached to this
Amendment.


25.Updated Schedules (Schedule 1.1 and Schedule 5.12). Schedule 1.1 and Schedule
5.12 attached to the Credit Agreement are hereby deleted and are replaced with
Schedule 1.1 and Schedule 5.12 attached to this Amendment.


26.Notice of Authorized Officers. The Borrower hereby confirms that the
individuals and titles identified in the Notice of Authorized Borrowers dated
October 30, 2015 provided by Borrower to the Administrative Agent remain true
and accurate as of the date of this Amendment.


27.Reaffirmation of Credit Documents. The Borrower reaffirms its obligations
under the Credit Agreement, as amended hereby, and the other Credit Documents to
which it is a party or by which it is bound, and represents, warrants and
covenants to the Agent and the Banks, as a material inducement to the
Administrative Agent and each Bank to enter into this Amendment, that (a) the
Borrower has no and in any event waives any, defense, claim or right of setoff
with respect to its obligations under, or in any other way relating to, the
Credit Agreement, as amended hereby, or any of the other Credit Documents to
which it is a party, or the Administrative Agent’s or any Bank’s actions or
inactions in respect of any of the foregoing, and (b) all representations and
warranties made by or on behalf of the Borrower in the Credit Agreement and the
other Credit Documents are true and complete on the date hereof as if made on
the date hereof.


28.Conditions Precedent to Amendment. Except to the extent waived in a writing
signed by the Administrative Agent and delivered to the Borrower, the
Administrative Agent and the Banks shall have no duties under this Amendment
until the Administrative Agent shall have received fully executed originals of
each of the following, each in form and substance satisfactory to the
Administrative Agent:


(a)Amendment. This Amendment;







--------------------------------------------------------------------------------




(b)Notes. A new Revolving Credit Note executed by Borrower in favor of each
Bank;


(c)Secretary’s Certificate. A certificate from the Secretary or Assistant
Secretary of the Borrower certifying to the Administrative Agent that, among
other things, (i) attached thereto as an exhibit is a true and correct copy of
the resolutions of the board of directors of the Borrower authorizing the
Borrower to enter into the transactions described in this Amendment and the
execution, delivery and performance by the Borrower of any documents related to
this Amendment, (ii)  the articles of incorporation and by-laws of the Borrower
as filed with the Securities and Exchange Commission are in full force and
effect and have not been amended or otherwise modified or revoked, and
(iii) attached thereto as exhibits are certificates of good standing, each of
recent date, from the Secretary of State of Delaware and the Secretary of State
of Missouri, certifying the good standing and authority of the Borrower in such
states as of such dates; and


(d)Other Documents. Such other documents as the Administrative Agent may
reasonably request to further implement the provisions of this Amendment or the
transactions contemplated hereby.


29.No Other Amendments; No Waiver of Default. Except as amended hereby, the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and be binding on the parties in accordance with their respective terms.
By entering into this Amendment, the Administrative Agent and the Banks are not
waiving any Default or Event of Default which may exist on the date hereof.


30.Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
and/or the Banks for all out-of-pocket costs and expenses incurred in connection
with the negotiation, preparation, execution, delivery, operation, enforcement
and administration of this Amendment, including the reasonable fees and expenses
of counsel to the Administrative Agent and the Banks.


31.Counterparts; Electronic Transmission. This Amendment and any documents
contemplated hereby may be executed in one or more counterparts and by different
parties thereto, all of which counterparts, when taken together, shall
constitute but one agreement. This Amendment and any documents contemplated
hereby may be executed and delivered by facsimile or other electronic
transmission and any such execution or delivery shall be fully effective as if
executed and delivered in person.


32.Mo. Rev. Stat. Section 432.047 Statement. The following statement is given
pursuant to Mo. Rev. Stat. Section 432.047: NO ORAL AGREEMENTS; FINAL WRITTEN
AGREEMENT. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (THE
BORROWER) AND US (THE ADMINISTRATIVE AGENT, THE DOCUMENTATION AGENT, THE LEAD
ARRANGER, THE ISSUING BANK AND THE BANKS) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH, TOGETHER WITH ALL OTHER WRITTEN AGREEMENTS BETWEEN US, IS
THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE
MAY LATER AGREE IN WRITING TO MODIFY IT.


33.Governing Law. This Amendment shall be governed by the same law that governs
the Credit Agreement.
[Remainder of Page Intentionally Left Blank]















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


CERNER CORPORATION,
the Borrower




By: _/s/ Marc G. Naughton___________________
Name: Marc G. Naughton
Title: Chief Financial Officer and Executive Vice-President




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, Joint Lead Arranger, Joint Bookrunner, an Issuing Bank
and a Bank




By: _/s/ Shelly Ungles_____________________    
    Shelly Ungles
Vice President








COMMERCE BANK
as a Bank




By: _/s/ Jeffrey M. Turner__________________    
Name:_Jeffrey M. Turner_______________
Title: _Senior Vice President____________








BANK OF AMERICA, N.A.,
as Documentation Agent, Joint Lead Arranger, Joint Bookrunner, an Issuing Bank
and a Bank




By: _/s/ Alok Jain_________________________    
Name:_Alok Jain______________________
Title: _Senior Vice President____________





















--------------------------------------------------------------------------------








EXHIBIT A


(Banks and Commitments)
Bank
Revolving Credit Loan Commitment Amount
Letter of Credit Commitment Amount*
Bank’s Total Commitment Amount
U.S. Bank
National Association
$312,500,000
$44,642,857
$312,500,000
Bank of America, N.A.
$312,500,000
$44,642,857
$312,500,000
Commerce Bank
$75,000,000
$10,714,286
$75,000,000
TOTALS:
$700,000,000
$100,000,000
$700,000,000



*    As more particularly described in the Agreement, the Letter of Credit
Commitments is a subcommitment under the Revolving Credit Loan Commitments.
Accordingly, extensions of credit under the Letter of Credit Commitments act to
reduce, on a dollar-for-dollar basis, the amount of credit otherwise available
under the Revolving Credit Loan Commitments.









































































--------------------------------------------------------------------------------




EXHIBIT F


[Form of Covenant Compliance Certificate and Applicable Margin Certificate]


COVENANT COMPLIANCE AND APPLICABLE MARGIN CERTIFICATE
(for fiscal quarter ended _______)
This Covenant Compliance and Applicable Margin Certificate (the “Certificate”)
is delivered pursuant to Section 6.1 of the Third Amended and Restated Credit
Agreement, dated as of October 30, 2015, among Cerner Corporation (the
“Borrower”); U.S. Bank National Association, as Administrative Agent, Joint Lead
Arranger, joint bookrunner, and a Bank; Bank of America, N.A., as Documentation
Agent, Joint Lead Arranger, joint bookrunner and a Bank; and the other Banks
from time to time a party thereto (as the same may be amended from time to time,
the “Amended and Restated Credit Agreement”). Capitalized terms used and not
defined in this Certificate have the meanings given to them in the Amended and
Restated Credit Agreement.
The undersigned hereby certifies that he or she is a Senior Financial Officer of
the Borrower and, as such, is authorized to execute and deliver this Certificate
on behalf of the Borrower, and that:
1.EBITDA to Interest Expense. The following amounts reflect the consolidated
financial results of the Borrower and its Subsidiaries for the dates or time
periods referred to in Section 6.5 of the Amended and Restated Credit Agreement,
in each case at the end of the fiscal quarter referred to above:


(a)
Consolidated EBITDA    (from line 3(j))        $____________



(b)
Consolidated Interest Expense            $____________



(c)
ratio of line 1(a) to line 1(b)                _____________ to 1



Compliance:
Does line 1(c) equal or exceed 3.5 to 1?                

[yes/no]


2.Total Funded Net Debt to EBITDA. The following amounts reflect the
consolidated financial results of the Borrower and its Subsidiaries for the
dates or time periods referred to in Section 6.6 of the Amended and Restated
Credit Agreement, in each case at the end of the fiscal quarter referred to
above:


(a)
Consolidated Total Funded Debt            $____________



(b)
less cash and cash equivalents            $____________



(c)
Consolidated Total Funded Net Debt         $____________



(d)
Consolidated EBITDA (from line 3(j))        $____________



(e)
ratio of line 2(c) to line 2(d)                _____________ to 1



Compliance:
Is line 2(c) less than 3.0

to 1?                [yes/no]


3.Calculation of EBITDA. For purposes of lines 1(a) and 2(b) above, and line
4(b) below, Consolidated EBITDA is calculated as follows:


(a)
Consolidated Net Income                $____________








--------------------------------------------------------------------------------




(b)
plus Consolidated Interest Expense            $____________



(c)
plus federal, state and local taxes            $____________



(d)
plus depreciation, amortization and

other non-cash charges                $____________


(e)
plus or minus extraordinary gains or losses        $____________



(f)
plus or minus discontinued operations

gains or losses                    $____________


(g)
plus or minus gains or losses from

asset sales                    $____________


(h)
plus or minus non-cash adjustments to

stock investments                $____________


(i)
total adjustments

(sum of lines 3(b) through 3(h))            $____________


(j)
Consolidated EBITDA

(line 3(a) plus line 3(i))                $____________


4.Net Leverage Ratio.


(a)
Consolidated Total Funded Net Debt            $_____________

(from line 2(c))
(b)
Consolidated EBITDA (from line 3(j))        $_____________



Leverage Ratio Tier                    ______________
Tier 1 Greater than 2.5
Tier 2 Greater than 2.0 but less than or equal to 2.5
Tier 3 Greater than 1.5 but less than or equal to 2.0
Tier 4 Greater than 1.0 but less than or equal to 1.5
Tier 5 Less than or equal to 1.0
5.Financial Statements The financial statements described in Section 6.1(a) of
the Amended and Restated Credit Agreement for the Borrower and its Subsidiaries
for the end of the fiscal quarter referred to above, which are attached hereto
or publicly available on-line and are incorporated herein by this reference,
fairly present the consolidated financial condition and results of operations of
the Borrower and its Subsidiaries in accordance with GAAP consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and to the absence of footnote disclosures).


6.Other Compliance. A review of the activities of the Borrower and its
Subsidiaries during the period since the date of the last Covenant Compliance
Certificate has been made at my direction and under my supervision with a view
to determining whether the Borrower has kept, observed and performed all of its
obligations under the Amended and Restated Credit Agreement and all other Credit
Documents to which it is a party, and to the best of my knowledge after due
inquiry and investigation, (a) the Borrower has kept, observed and performed all
of its obligations under the Amended and Restated Credit Agreement and all other
Credit Documents to which it is a party, (b) no Default or Event of Default has
occurred and is continuing, and (c) all representations and warranties made by
the Borrower





--------------------------------------------------------------------------------




in the Amended and Restated Credit Agreement and the other Credit Documents to
which it is a party are true and correct as of the date of this Certificate.


7.Reliance. This Certificate is delivered to the Administrative Agent for its
benefit and the benefit of the Issuing Bank and the Banks and may be
conclusively relied upon by all such Persons.


IN WITNESS WHEREOF, the undersigned has executed this certificate on behalf of
the Borrower on ____________________.
CERNER CORPORATION
By: ________________________________                
Name: ______________________________                
Title: _______________________________                         















































































--------------------------------------------------------------------------------








[Schedule 1.1 Existing Liens and Schedule 5.12 Subsidiaries have been omitted
because they are not material to an investment decision. Cerner Corporation will
furnish supplementally a copy of these Schedules to the Commission upon
request.]







